UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

x
RICHARD T. HARRIS, 19-CV-235 (DRH) (GRB)
Plaintiff, STIPULATION AND
ORDER OF DISMISSAL
- against - AS TO INDIVIDUALLY-
NAMED DEFENDANT
COUNTY OF NASSAU, NASSAU COUNTY
SHERIFF’S DEPARTMENT, POLICE OFFICERS R.
OSWALD, Rank No. 4138, BC2394700 and JOHN
DOE (whose full name is currently in possession of
Defendants and not fully known to Plaintiff) in their
Individual and official capacities,
Defendants.
x

 

IT IS HEREBY STIPULATED, CONSENTED AND AGREED, by and between the
undersigned, that whereas no party hereto is an infant or incompetent person for whom a committee
has been appointed, and no person not a party has an interest in the subject matter of the action,
that the above-entitled action is dismissed with prejudice against the individually-named defendant

Ryan Oswald, Rank No. 4138 (s/h/a “Police Officer R. Oswald”) without costs or attorneys’ fees

to any party.

Oe y $iler020

FICES OF F ICK K, JARED A. KASSCHAU
INGTON ‘

Arte Z, Zoe 1 By:
Y¥ rederick K. Brewington, 7?

  
  
 

Dated:
LAW

556 Peninsula Boulevard Nepet
Hempstead, New York 11550 One West Street

 

(516) 489-6958 Mineola, New York 11501
Attorney for Plaintiff (516) 571-6326

Attorney for Defendants
SO ORDERED:

 

Hon. Denis R. Hurley
United States District Judge
